Citation Nr: 0033737	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-18 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the deceased veteran for Department of Veterans 
Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
February 1972.  He died on September [redacted], 1982.  

This matter arises from a June 1999 decision rendered by the 
VA Regional Office (RO) in Detroit, Michigan, that denied the 
benefit sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in March 1995, the RO 
held that the appellant (claimant) was not the deceased 
veteran's surviving spouse for VA purposes; the claimant did 
not appeal that denial. 

2.  Evidence received since the RO's March 1995 decision is 
new, is not cumulative of other evidence of record, and is 
probative of the issue at hand.  

3.  The legal separation of the appellant and the veteran in 
October 1979 was the result of mutual fault by the parties 
concerned. 

4.  The veteran and the appellant did not reconcile prior to 
the veteran's death in September 1982.  



CONCLUSIONS OF LAW

1.  The RO's March 1995 decision that denied the appellant's 
claim for VA benefits as the surviving spouse of the deceased 
veteran is final.  38 U.S.C.A. § 7105(b).  

2.  New and material evidence has been received since the 
RO's March 1995 decision, and the claim by the appellant for 
VA benefits as the surviving spouse of the veteran is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).

3.  The weight of the evidence is against recognition of the 
appellant as the surviving spouse of the deceased veteran for 
VA purposes.  38 U.S.C.A. § 101(3) (West 1991); 38 C.F.R. 
§§ 3.1, 3.50, 3.53 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 1995, the RO denied the appellant's claim for death 
pension benefits as the surviving spouse of the deceased 
veteran.  At that time, the RO determined that the appellant 
had been at fault in the October 1979 separation between her 
and the veteran.  The appellant did not appeal that 
determination; accordingly, the RO's March 1995 denial became 
final.  38 U.S.C.A. § 7105(b).  

However, a claim that is the subject of a prior final 
decision may nevertheless be reopened upon presentation of 
"new and material" evidence.  See 38 U.S.C.A. § 5108.  When a 
claimant seeks to reopen a final decision based on new and 
material evidence, a determination must first be made as to 
whether the evidence submitted is neither cumulative nor 
redundant, and, by itself, or in connection with evidence 
previously assembled, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge v. West, 155 F.3d. 1356 (Fed.Cir. 1998); 38 C.F.R. 
§ 3.156. 

The appellant has submitted a variety of evidence, including 
her personal statements, since the RO entered its March 1995 
denial.  This evidence, in the aggregate, indicates that the 
veteran had been abusive toward the appellant and had 
deserted the appellant.  By itself, this evidence is new and 
material in that it tends to confirm the appellant's 
assertions that she was not at fault in bringing about her 
separation from the veteran.  As such, the appellant's claim 
for entitlement to VA benefits as the surviving spouse of the 
deceased veteran is reopened, and a de novo review of the 
record must be conducted.

The appellant contends that she separated from the veteran 
because of his physical abuse and his abandonment of the 
appellant and their children.  She contends further that the 
appellant had been seeing other women prior to his 
abandonment of the appellant.  She does not assert that she 
and the veteran reconciled prior to his death.  

A "surviving spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j), who was the spouse of the veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death, except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse.  See 38 C.F.R. § 3.50(b)(1).  
The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  Due weight will be given to 
findings of fact in State court decisions made during the 
life of the veteran on issues subsequently involved in the 
application of this section.  See 38 C.F.R. § 3.53(b).  

Although the appellant asserts that her separation from the 
veteran was due solely to fault on the veteran's part, the 
record indicates otherwise.  In October 1979, a formal 
judgment decree of separation between the appellant and the 
deceased veteran was entered on grounds of mutual fault.  The 
appellant brought that action before a Louisiana court.  
Although she contends that she was unaware of the contents of 
the judgment for separation, the record indicates that she 
was represented by counsel.  Moreover, the judgment indicates 
that the court, after hearing the evidence and reviewing the 
pleadings, found that a legal separation was warranted on the 
grounds of mutual fault (emphasis added).  This is highly 
probative evidence which tends to contradict the various 
statements submitted by the appellant and third parties to 
the effect that the appellant had been abused and abandoned 
by the veteran.  As such, the Board finds that the various 
statements by the appellant as to the reason for the 
separation between her and the veteran are outweighed by the 
contradictory information of record in the formal findings of 
fact in a State court decision made during the life of the 
veteran.  See 38 C.F.R. § 3.53(b).  


Because the appellant previously acknowledged that she was at 
least partially at fault in her separation from the veteran, 
and given that there was no reconciliation between the 
appellant and the veteran prior to the veteran's death, the 
appellant cannot be recognized as the veteran's surviving 
spouse for VA purposes.  See 38 C.F.R. § 3.50(b)(1).  
Accordingly, the Board finds no reasonable basis upon which 
to predicate a grant of the benefit sought.  


ORDER

The appeal is denied.  


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals





